Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application serial number 16/935,889 filed on 07/22/2020.
Claims 1-10, 11-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding to claims 1-10  although “means” is not recited, the term module, (a packet traffic arbitration (PTA) module ) which can be used as a substitute for “means” is module” is being used as a generic placeholder.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 10, 11, 12, 15, 16, 18, 19, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmsson et al. (US 20100202416, hereinafter Wilhelmsson ‘416) in view of Kencharla (Patent No.: 10433346, hereinafter Kencharla ‘346 ).
Regarding to claim 1, US 20100202416 teaches a multi-radio device, comprising: 
two or more radio subsystems; and a packet traffic arbitration (PTA) module coupled to the two or more radio subsystems (first system 201, second system 203) [see Figure 2, 
receive a first request for radio communication from a first radio subsystem, the first request indicating a first usage duration ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ; 
grant the first request ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ;
receive a second request for radio communication from a second radio subsystem, the second request indicating a second usage duration ( receive a second request for radio communication from a second radio subsystem, the second request indicating a second usage duration) [see Figure 2 and Paragraph 0073]; send a rejection of the second request to the second radio subsystem (the second system's request will be held off) [see Figure 2 and Paragraph 0073];

Patent No.: 10433346, from the same or similar fields of endeavor, determining time period remaining (determining time period ended) [see Figure 6, 617 ]  for operating by a first radio access technology (RAT) (Bluetooth radio transceiver) [see Figure 2 and Figure 6] ; the rejection indicating a remaining time of the first usage duration ( At block 617, The PTA 206 determines whether the absence period has ended. In one embodiment, the PTA compares the current time provided by the device clock 304 with start and end times for absence periods calculated from the values in the stored NOA schedule. Accordingly, the PTA 206 determines that the absence period has not ended when the current time is greater than the beginning time of the absence period, but is still less than the end time of the absence period. If the absence period has not ended, the process 600 returns to block 615. Blocks 615 and 617 are thus repeated in a loop, allowing the Bluetooth transceiver 203 to have medium access and the WiFi transceiver 205 to conserve power until the end of the absence period ) [see col. 10, lines 5-15 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.



However, US 20100202416 does not explicitly teach wherein the second radio subsystem is operative to enter a sleep mode when receiving the rejection.
Patent No.: 10433346, from the same or similar fields of endeavor, teaches wherein the second radio subsystem is operative to enter a sleep mode when receiving the rejection ( At block 617, The PTA 206 determines whether the absence period has ended. In one embodiment, the PTA compares the current time provided by the device clock 304 with start and end times for absence periods calculated from the values in the stored NOA schedule. Accordingly, the PTA 206 determines that the absence period has not ended when the current time is greater than the beginning time of the absence period, but is still less than the end time of the absence period. If the absence period has not ended, the process 600 returns to block 615. Blocks 615 and 617 are thus repeated in a loop, allowing the Bluetooth transceiver 203 to have medium access and the WiFi transceiver 205 to conserve power until the end of the absence period ) [see col. 10, lines 5-15 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.


However, US 20100202416 does not explicitly teach wherein the second radio subsystem is operative to send a subsequent request to the PTA module for the RF communication when the remaining time ends.
Patent No.: 10433346, from the same or similar fields of endeavor, teaches wherein the second radio subsystem is operative to send a subsequent request to the PTA module for the RF communication when the remaining time ends  ( At block 617, The PTA 206 determines whether the absence period has ended. In one embodiment, the PTA compares the current time provided by the device clock 304 with start and end times for absence periods calculated from the values in the stored NOA schedule. Accordingly, the PTA 206 determines that the absence period has not ended when the current time is greater than the beginning time of the absence period, but is still less than the end time of the absence period. If the absence period has not ended, the process 600 returns to block 615. Blocks 615 and 617 are thus repeated in a loop, allowing the Bluetooth transceiver 203 to have medium access and the WiFi transceiver 205 to conserve power until the end of the absence period ) [see col. 10, lines 5-15 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.

However, US 20100202416 does not explicitly teach wherein a timer circuit of the second radio subsystem is operative to track the remaining time of the first usage duration.
Patent No.: 10433346, from the same or similar fields of endeavor, teaches wherein a timer circuit of the second radio subsystem is operative to track the remaining time of the first usage duration (a timer circuit of the second radio subsystem is operative to track the remaining time of the first usage duration ) [see col. 10, lines 5-15 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.

Regarding to claim 8, US 20100202416 and Patent No.: 10433346 teach the limitations of claim 1 above.
However, US 20100202416 does not explicitly teach wherein each radio subsystem is in an idle mode when the radio subsystem has nothing to transmit and nothing to receive.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.


Regarding to claim 9, US 20100202416 and Patent No.: 10433346 teach the limitations of claim 1 above.
However, US 20100202416 does not explicitly teach wherein the two or more radio subsystems operate in at least a wireless personal area network (WPAN) and a wireless local area network (WLAN).
Patent No.: 10433346, from the same or similar fields of endeavor, teaches wherein the two or more radio subsystems operate in at least a wireless personal area network (WPAN) and a wireless local area network (WLAN) [see Col. 3, Lines 30-45].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.
which is one of transmission and reception, and a priority level (a priority level) [see Paragraph 0045] .



Regarding to claim 11, US 20100202416 teaches a method performed by a device including a packet traffic arbitration (PTA) module and two or more radio subsystems, comprising:
receive a first request for radio communication from a first radio subsystem, the first request indicating a first usage duration ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ; 
grant the first request by the packet traffic arbitration controller 209 ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ;

However, US 20100202416 does not explicitly teach the rejection indicating a remaining time of the first usage duration.
However,  US 20100202416 does not explicitly teach the rejection indicating a remaining time of the first usage duration.
Patent No.: 10433346, from the same or similar fields of endeavor, determining time period remaining (determining absence time period ended) [see Figure 6, 617 ]  for operating by a first radio access technology (RAT) (Bluetooth radio transceiver) [see Figure 2 and Figure 6] ; the rejection indicating a remaining time of the first usage duration ( At block 617, The PTA 206 determines whether the absence period has ended. In one embodiment, the PTA compares the current time provided by the device clock 304 with start and end times for absence periods calculated from the values in the stored NOA schedule. Accordingly, the PTA 206 determines that the absence period has not ended when the current time is greater than the beginning time of the absence period, but is still less than the end time of the absence period. If the absence period has not ended, the process 600 returns to block 615. Blocks 615 and 617 are thus repeated in a loop, allowing the Bluetooth transceiver 203 to have medium access and 205 to conserve power until the end of the absence period ) [see col. 10, lines 5-15 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.

Regarding to claim 12, claim 12 is rejected the same limitations of claim 2 above.
Regarding to claim 15, claim 15 is rejected the same limitations of claim 5 above.
Regarding to claim 16, claim 16 is rejected the same limitations of claim 6 above.
Regarding to claim 18, claim 18 is rejected the same limitations of claim 8 above.
Regarding to claim 19, claim 19 is rejected the same limitations of claim 9 above.
Regarding to claim 20, claim 20 is rejected the same limitations of claim 10  above.



Claims 1, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmsson et al. (US 20100202416, hereinafter Wilhelmsson ‘416) in view of Linsky et al. (US 20130064111, hereinafter Linsky ‘111 ).
Regarding to claim 1, US 20100202416 teaches a multi-radio device, comprising: 

receive a first request for radio communication from a first radio subsystem, the first request indicating a first usage duration ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ; 
grant the first request ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ;
receive a second request for radio communication from a second radio subsystem, the second request indicating a second usage duration ( receive a second request for radio communication from a second radio subsystem, the second request indicating a second usage duration) [see Figure 2 and Paragraph 0073]; send a rejection of the second 


    PNG
    media_image1.png
    849
    914
    media_image1.png
    Greyscale








However, US 20100202416 does not explicitly teach the rejection indicating a remaining time of the first usage duration.
US 20130064111, from the same or similar fields of endeavor, determining time period remaining for operating by a first radio access technology (RAT); the rejection indicating a remaining time of the first usage duration (apply power backoff to second RAT based on time period remaining ) ( the decision to apply LTE backoff may be a combined function of the level of interference caused to the Bluetooth device by LTE, as well as the time remaining in the Bluetooth operation before timeout.) [see Paragraph 0081].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of US 20130064111 because US 20130064111 suggests that a method of communicating in a wireless network includes determining a time period remaining for an operation by a first radio access technology (RAT). The method may also include applying a power backoff to a second RAT based on the time period remaining [see Paragraph 0011].






Regarding to claim 11, US 20100202416 teaches a method performed by a device including a packet traffic arbitration (PTA) module and two or more radio subsystems, comprising:
receive a first request for radio communication from a first radio subsystem, the first request indicating a first usage duration ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ; 
grant the first request by the packet traffic arbitration controller 209 ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ;
receive a second request for radio communication from a second radio subsystem by the packet traffic arbitration controller 209, the second request indicating a second usage duration ( receive a second request for radio communication from a second radio subsystem, the second request indicating a second usage duration) [see Figure 2 and Paragraph 0073]; send a rejection of the second request to the second radio 
However, US 20100202416 does not explicitly teach the rejection indicating a remaining time of the first usage duration.
US 20130064111, from the same or similar fields of endeavor, determining time period remaining for operating by a first radio access technology (RAT); the rejection indicating a remaining time of the first usage duration (apply power backoff to second RAT based on time period remaining ) ( the decision to apply LTE backoff may be a combined function of the level of interference caused to the Bluetooth device by LTE, as well as the time remaining in the Bluetooth operation before timeout.) [see Paragraph 0081].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of US 20130064111 because US 20130064111 suggests that a method of communicating in a wireless network includes determining a time period remaining for an operation by a first radio access technology (RAT). The method may also include applying a power backoff to a second RAT based on the time period remaining [see Paragraph 0011].





Allowable Subject Matter
Claims 3, 4, 7, 13, 14, 17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 






/CHUONG T HO/Examiner, Art Unit 2412